Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 20, 25-27and 29- 40 are pending and under examination in this office action.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed September 25, 2020. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  20, 25-27and 29- 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao  (US 2017/0340733) in view of Zhang et al. (Applcant’s IDS) in view of Mi et al (US 2013/0317095)
With regards to instant claim 20, Cao teaches combination therapies for cancer, wherein the cancer is myeloid cancer (see abstract and 0121, as required by instant claims 20, 27 and 34) wherein the combination is with arsenic trioxide (see 0810), iron (see 0389) wherein the combination can be administered in any order as single, separately in a single or different composition (as required by instant claim 26, and 34 see 0238-0239). Additionally Cao teaches the composition can include a kit comprising one or more elements (as required by instant claim 26.  
One would have been motivated to assemble a kit, i.e., put the reagents in a box containing instructions how to use, because they are convenient to use and save time If there is no novelty in an article or composition itself, then a patent cannot be properly 
 	However fails to teach the combination with an artemisinin.
Zhang teaches heme (Fe2+ protoporphyrin IX, as required by the claims) is the physiologically relevant mediator of the cytotoxic effects of artemisinins, wherein the artemisinin is a sodium artesunate and that leukemia cells are particularly sensitive to artemisinin and that heme served as a common mechanism of activation for artemisinins in exerting cytotoxic effects against cancer cells and that Heme may be an especially attractive target molecule for the development of a new molecular class of chemotherapeutic agents.  Therefore one of ordinary skill in the art would be motivated to add an iron complex in the composition for the treatment of leukemia. Thus the claimed invention would have been obvious to try in view of the fact that the courts have held that “an invention is obvious to try” where the prior art gives either no indication of which parameters are critical or no direction as to which of many possible choices is likely to be successful, Merck & Co V. Biocraft Laboratories Inc., 10 USPQ2D 1813(Fed. Cir. 1919); In re O’Farrel, 7USPQ2D 1673, 1681 (Fed. Cir. 1988).   The prior art recognizes artemisinin in the treatment of leukemia, thus it is within the purview of the skilled artisan to try incorporating the composition in the treatment of acute leukemia.
	Mi teaches the use of artemisinin in the treatment of acute myeloid leukemia (see abstract). 
  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order form a third composition that is to be used for the very same 
 Thus the claims would have been obvious to one of ordinary skill in the art at the time the claimed invention was made.

No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        10/14/21